Johnson, J.,
dissenting: I respectfully dissent. The general rule that an issue cannot be raised for the first time on appeal is not a jurisdictional bar to appellate review. There are “several exceptions to the general rule that an issue cannot be considered for the first time on appeal.” Trotter v. State, 288 Kan. 112, 124, 200 P.3d 1236 (2009); see State v. Gomez, 290 Kan. 858, 862, 235 P.3d 1203 (2010). It is not uncommon for an appellate court to consider the merits of an issue which the district court did not first consider. When that occurs, the appellant should be able to infer that the appellate court has eschewed the general rule of issue preservation and has declined to resolve the matter on procedural grounds.
But the majority appears to suggest that an appellate court can declare an issue unreviewable as unpreserved but then proceed to nevertheless review the merits of the issue as an alternative basis *797to bolster its decision that the issue is unreviewable. Besides having a Catch-22 feel, we have never, to my knowledge, declared such an “alternative basis” exception to the preservation rule..Apparently, the State was also unaware that an appellate court could simultaneously declare an issue unreviewable and then review it, thereby retaining the procedural basis for the decision even if the decision on the merits is erroneous. The State did not file a reply to Allen s petition for review; it did not file a supplemental brief to this court; it did not challenge whether this court could review the Court of Appeals’ decision on the merits; and it certainly did not argue that an appellate court is permitted to make a conditional ruling on the merits which is effective only if its procedural ruling on preservation is erroneous. Cf. State v. McCaslin, 291 Kan. 697, 709, 245 P.3d 1030 (2011) (an issue not briefed is deemed waived and abandoned). The “alternative basis/conditional merits decision” holding is a figment of the majority’s imagination, unsupported by any briefing or argument from the parties. I would not go there.
Further, the issue that Allen wanted the appellate courts to decide is whether the district court should have forced the State to perform under the plea agreement. The Court of Appeals decided that issue adversely to Allen. It is clear to me that Allen’s petition for review alleged that the Court of Appeals’ decision — on all alternative bases — was erroneous. I would review the merits.